Filed 2/18/21 P. v. Villarreal CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE ,
                                                                                             F080441
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F19906265)
                    v.

    MARIO VILLARREAL, JR.,                                                                OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Heather M.
Jones, Judge.
         Richard Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Hill, P.J., Poochigian, J. and Snauffer, J.
       Appointed counsel for defendant Mario Villarreal, Jr., asked this court to review
the record to determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Defendant was advised of his right to file a
supplemental brief within 30 days of the date of filing of the opening brief. Defendant
did not respond. Finding no arguable error that would result in a disposition more
favorable to defendant, we affirm.
                                     BACKGROUND
       On September 11, 2019, at about 11:12 p.m., defendant was stopped for failing to
come to a complete stop at a stop sign. He did not have a valid driver’s license and was
on mandatory supervision. Defendant told the officer the car he was driving belonged to
his mother and he had asked to borrow it. When an officer contacted defendant’s mother,
she said defendant had taken her keys and stolen her car.
       On September 27, 2019, defendant pled no contest to unlawful driving or taking of
a motor vehicle (Veh. Code, § 10851, subd. (a); count 1), admitted that the value of the
vehicle was more than $950, and admitted having suffered two prior convictions under
Vehicle Code section 10851, subdivision (a) (Pen. Code, § 666.5). The remaining counts
and allegations were dismissed.
       On December 6, 2019, the trial court sentenced defendant to two years in prison.
The court awarded credits and imposed various fines and fees.
       On December 12, 2019, defendant filed a notice of appeal. The trial court denied
his request for a certificate of probable cause.
       After reviewing the record, we find no arguable error on appeal that would result
in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                              2.